ORDER

PER CURIAM
Appellants E.A. and R.A. filed their notices of appeal on December 16, 2015. The appellate record was complete January 11, 2016, making appellants’ briefs due Febru*3ary 1, 2016. On January 26, 2016, counsel for appellants filed a motion for extension of time to file appellants’ briefs.
Amendments to the rules of judicial administration accelerate the final disposition of appeals from suits for termination of parental rights. See Tex, R. Jud. Admin. 6.2(a) (providing 180 days for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting extensions. In this instance, we will grant the motion and order counsel to file appellants’ briefs no later than February 16, 2016. If the briefs are not filed by that date, counsel may be required to show cause why they should not be held in contempt of court.
It is ordered on January 27, 2016.